﻿
I should like first, on behalf of the Government and people of Japan, to express „y heartfelt congratulations to you, Ambassador Garba, on your election as President of this forty-fourth session of the General Assembly, I am confident that your wealth of experience and keen insight will ensure that this will be a very productive session. You may be assured that the Japanese delegation will be unstinting co-operating with you as you carry out your solemn responsibilities.
At the same time, I express my sincere respect for the many outstanding accomplishments of Mr. Caputo during his tenure as President of the forty-third session. Founded with the maintenance of world peace as its most important objective, the United Nations has played a very positive role in resolving many issues that have confronted the international community. Most recently its efforts to effect Namibia's transition to independence and its guest for a peaceful solution to the Central American conflict have earned it world-wide praise and high expectations as to the success of its future endeavours. Indeed, success has restored the authority of the United Nations, a situation I sincerely welcome. Underlying the enhancement of these United Nations activities for world peace have been major changes in the state of international relations. Yet success would not have been possible without the tireless efforts of the United Nations Security Council and Secretary-General Javier Perez de Cuellar and others concerned. On this occasion I convey to them my profound respect and appreciation.
The international community is today in the midst of a major transition from discord to dialogue, from conflict to co-operation. We are entering upon a new era, in which we must confront the global challenges of bringing about lasting solutions to regional conflicts, sustaining prosperity, preserving the environment, and building a society based solidly on respect for human rights.
Looking first at relations between the United States and the Soviet Union, we are pleased to see dialogue taking root and expanding in a diversity of realms. In particular, we welcome the latest round of talks that was held just last week and look forward to further progress in that dialogue. In Europe we see progress being made in talks on conventional forces and on confidence- and security-building measures. Sino-Soviet relations have been normalized. Determined efforts are being made for reform in many of the socialist countries. All of these are welcome developments. The positive changes in East-West relations have also given new impetus to the drive to negotiate peaceful solutions to regional issues and regional conflicts. In addition to the transition to independence in Namibia and the peaceful resolution of the conflict in Central America, the effort to achieve peace in Cambodia entered a new stage with the holding of the International Conference in Paris this summer.
However, while a start has been made in resolving regional conflicts and stabilizing these areas, the achievement of a comprehensive solution to any of these issues will not be easy. Although foreign troops have withdrawn from Afghanistan and a cease-fire has been implemented between Iran and Iraq, it cannot be said that these areas are truly at peace. Likewise, on the issue of peace in the Middle East, even though there have been some new developments, substantive progress has yet to be made. The situation in Lebanon is also very worrisome.  As for the Asian region, some developments in line with the new thinking in the Soviet Union are discernible in, for example, the Sino-Soviet relationship,
the situation in Cambodia, and the Afghan problem, m the light of these developments, Japan hopes further to strengthen and expand the political dialogue being actively pursued with the Soviet Union and realize a genuine improvement in the bilateral relationship, including the resolution of the Northern Territories issue. I would stress that, beyond improving Japan-Soviet relations, this would constitute an important step towards enhancing peace and stability in the Asia-Pacific region and improving East-West relations as a whole.
Recent events in China stunned the world and had a strong impact on the feelings of the Japanese people toward China. Nevertheless, Japan's expectations for China's policy of reform and opening up to the outside world remain unchanged, and I hope that the Chinese Government will pay due heed to world opinion and strive to regain the confidence of the international community.
A new era is also dawning in the quest for global prosperity. The world economy is generally experiencing satisfactory growth, and the newly industrializing economies are achieving remarkable levels of development. Further, all the countries concerned are making a determined effort to see that negotiations in the Uruguay Round achieve substantive results by the end of 1990. Japan will continue to strive to ensure that progress is made in these negotiations. Yet, when we look at the world economy as a whole, it is clear that there are still a number of problems standing in the way of sound world economic development, not the least of which are the persistent massive external imbalances and the threat of protectionist pressures, the deteriorating economic situation in the world's poorest countries, including those in Africa, and the enormous burden of debt in countries of Latin America and other parts of the world.
At the same time, we are faced with the stark reality of an accelerating threat to the global environment, the soundness of which is an absolute prerequisite for the prosperity of the world. Moreover, human rights continue to be abused and there are still massive exoduses of refugees in many parts of the world. All of these are international concerns that demand the attention of the entire international community.
In the context of these changes, as Japan interacts with the rest of the world more intensively and in a broader spectrum of fields, it realizes that it must play a more active role in international affairs. Early this year, we were honoured by the many envoys from all over the world who came to Japan to pay their condolences at the time of Emperor Showa's funeral. I wish on this occasion to express, on behalf of the Government of Japan, my profound gratitude. That experience has made us all the more keenly aware of the importance of Japan's international role. With the aim of contributing to a better world, Japan has launched an International Co-operation Initiative to foster world peace and prosperity. The three elements of the Initiative are: strengthening Japan's co-operation as it actively participates and co-operates in the effort to establish and sustain world peace; expanding its official development assistance to contribute to growth in developing countries! and strengthening international cultural exchange to encourage greater understanding among the different cultures of the world. Expanding upon this Initiative, Japan is also devoting its attention to the environment and other global issues. The Kaifu Administration, which was formed in August of this year, is developing an activist foreign policy stance as one of its major objectives, and is determined to do everything in its power to create a world of peace and
prosperity, and an international community that is more just and more responsive to human needs.
I should like next to say a few words about the role of the United Nations and Japan's contribution to it in the light of its position as I have just outlined it.
If we are to achieve and maintain world peace and stability it is imperative that we find fundamental solutions to the regional conflicts and regional problems that even today are taking countless lives and causing immense suffering across the globe. Although first steps have been taken towards settling these conflicts, comprehensive solutions have yet to be achieved, and in many instances efforts are now at a crucial stage.
looking at the decade-long conflict in Cambodia, the recent Paris conference offered an historic opportunity for the parties directly involved, and other interested countries, to assemble for intensive discussions and negotiations. While the conference did not result in a comprehensive political settlement, and no agreement was reached on the establishment of an international control mechanism, there were a number of significant developments, including the dispatch of a fact-finding team, as suggested by the Secretary-General of the United Nations. We believe it is imperative for everyone concerned to make an even greater effort to ensure that true peace is restored to Cambodia. I very much hope that this session of the General Assembly will provide added momentum towards peace in Cambodia.
It should be noted that international control remains important at every stage of the peace process in Cambodia. The mechanism for international control should be truly universal and fair, should possess a wide range of experience and expertise, and should have the support of and access to a broad range of human and financial resources, lb understand this is to realize that such a mechanism must be established within the framework of the United Nations.
As an Asian neighbour, Japan has stated clearly its intention seriously to consider providing necessary financial cooperation, personnel, refugee repatriation assistance, and other support for the establishment of an international control mechanism to help settle the Cambodian problem, the major cause of instability in the region. In addition, Japan has proposed that an international reconstruction committee be established to provide the international framework for Cambodia's recovery once peace has been restored. I am pleased that this proposal was accepted in principle at the recent international conference. Japan is determined to cooperate with the other countries concerned and to continue its steadfast efforts for the ultimate attainment of a comprehensive political settlement.
As regards the Angola-Namibian issue, I very much welcome the fact that, with last December's tripartite agreement, progress has been made towards resolving the problems in Angola, and genuine progress continues to be made in the process of Namibia's transition to independence. Namibian independence has great historical and symbolic significance as it marks the attainment of the objective of decolonisation on the African continent. The United Nations is now making an Organization-wide effort to ensure that this transition goes smoothly, an effort that has won broad international acclaim. This is the sort of effort that only the United Nations can undertake, and is a further demonstration of the useful role it can play. Consistent with its desire to co-operate for peace, Japan is providing about 30 people to take part in the United Nations Transition Assistance Group monitoring the constituent assembly elections scheduled for this November.
In Afghanistan, civil war continues, and the situation remains a source of deep concern. Japan believes that the establishment of a broad-based government reflecting the popular will is absolutely essential to the attainment of true stability in that country. Japan is therefore cooperating actively by making contributions through the Office of the United Nations Coordinator for Afghanistan and by providing personnel needed for medical assistance and infrastructural improvements to facilitate the repatriation of Afghan refugees. It does so in the hope that peace will be restored to Afghanistan as soon as possible through the determined efforts of the Afghan people themselves to resolve their problems and that the refugees will soon be able to return to their country safely and with honour.
Turning to the Iran-Iraq conflict, Japan highly appreciates the maintenance of the cease-fire through the presence of the United Nations Iran-Iraq Military Observer Group. However, even one year after the implementation of the cease-fire, the peace negotiations have yet to bear fruit. I very much hope that both sides will approach these negotiations with determination and flexibility so that a comprehensive peace can be achieved in accordance with Security Council resolution 598 (1987). Japan will continue to give its full support to the Secretary-General's mediation efforts and will extend all possible cooperation for the settlement of this conflict.
Although there have been a number of noteworthy initiatives since the Congress of the Palestine National Council met late last year, including the proposal for elections in the occupied territories, I cannot but be concerned by the lack of  substantive progress in the Middle East peace process. As the intifadeh continues, the situation in the occupied territories deteriorates further. I wish to pay a high tribute to the ongoing and determined efforts of the parties concerned towards the prompt achievement of a just, lasting and comprehensive peace, I strongly hope that their efforts will result in a concrete plan. In support of the efforts of the parties concerned to achieve peace, Japan intends to step up its high-level political dialogue with the Arab countries concerned, the Palestine Liberation Organization and Israel. At the same time, it is seeking to expand its assistance to the Palestinian people. We must not turn our back on the situation in Lebanon. I very much hope that the parties concerned will exercise maximum restraint, and that a way will be found to end the fighting and to achieve national reconciliation. In this regard, I pay a high tribute to the activities of the League of Arab States and particularly to the Tripartite Committee. Resolutely opposed to all forms of terrorism, hostage-taking, and other inhumane acts, Japan strongly appeals for the immediate release of all hostages.
South Africa's system of racial discrimination is intolerable, and must be completely dismantled without delay. I sincerely hope that the new Government established in that country will take concrete and effective steps to abolish
apartheid. For its part, Japan will continue to co-operate with the rest of the international community in pressing South Africa to lift the state of emergency, release Nelson Mandela and all other political prisoners, legalize the African National Congress and other anti-apartheid organizations, aid promptly initiate dialogue with representatives of various sectors of the black population. At the same time, Japan is actively supporting the victims of South African apartheid and is extending assistance to the other countries of southern Africa. In Central America, we welcome the progress that has been made in the peace process, with the United Nations playing a role in line with the agreement reached at the meeting of the presidents of the five Central American countries. As part of its support for the Organization's activities, Japan is prepared to provide personnel for the United Nations elections-monitoring commission for the general
elections scheduled to take place in Nicaragua next February. Japan is also considering what form of co-operation it can extend in the security verification mechanism and other areas.
The issue of the Korean peninsula is primarily one to be settled peacefully through direct dialogue between the authorities of the South and of the North. Japan hopes that progress will be made in constructive and substantive South-North dialogue. It has a high regard for the vigorous efforts that the Republic of Korea has made towards that end since 7 July 1988, when President Roh Tae Wbo issued the Special Declaration in the Interest of National Self-esteem, Unification and Prosperity. The exchanges between the Republic of Korea and various Socialist countries that are taking place in the wake of last year's Seoul Olympics are to be encouraged as a means of relaxing tensions on the peninsula.
In the light of this new situation, Japan is working to improve relations with North Korea, with due regard for maintaining the international political balance. Japan hopes to contribute to the creation of a climate conducive to dialogue between South Korea and North Korea. Moreover, we would welcome and support United Nations membership for South and North, whether simultaneous or separate, as an interim measure towards the goal of unification of the peninsula. This would also enhance the universality of the United Nations.
As we have seen, the United Nations has played an important role in settling regional conflicts around the globe, especially in the peace-keeping field. Yet the United Nations mission to prevent and eliminate the threat of conflicts is ju3t as important as its peace-keeping operations are once conflict has broken out. Even when prevention proves impossible, efforts must be made to settle a conflict before it on escalate. Last year the Declaration on the prevention of disputes, which was jointly proposed by Japan and five other countries, was adopted by the General Assembly, while recognizing the roles to be played by Member States, the Security Council and the General Assembly, the Declaration calls on the Secretary-General to approach directly the countries concerned, when necessary, in an effort to prevent conflict and to consider sending fact-finding missions to regions where conflict is imminent.
Japan is determined to extend all possible co-operation to settle regional conflicts in all parts of the world and to the United Nations peace-making and Peace-keeping activities. Very broadly speaking, Japan's co-operation for peace is grounded in the following four principles. First, in addition to supporting fully the Secretary-General's peace-making initiatives, Japan focuses its diplomatic efforts on extending all possible co-operation for the settlement of regional conflicts.  Secondly, Japan is striving to extend as much financial support as possible to United Nations peace-keeping activities, and will strengthen its co-operation by providing personnel in areas where a Japanese role would be appropriate. Just as, in the past, it has extended voluntary contributions as circumstances demanded this August, made a contribution towards the establishment of a fund to strengthen peace-keeping activities so that new peace-keeping aerations may be initiated without delay once the settlement of a regional conflict is reached. I f call upon other member States to support this fund.
Thirdly, Japan is determined to strengthen its support for the Office of the United Nations High Commissioner for Refugees and other forms of relief extended to people made refugees by regional conflicts in various parts of the world.
Fourthly, Japan provides all possible co-operation after a conflict has been a solved so that the land and economy of the country ravaged by war may be restored a d the lives of the people stabilized and improved. Arms control and disarmament is an issue critically important to the preservation of lasting world peace and stability. Japan is making ever greater g forts in this regard, in recognition of the fact that world peace is essential to 2- ; own security.
Japan welcomes the progress being made in the strategic arms reduction talks between the United States and the Soviet Union, and in the negotiations on forces in Europe, and hopes that it will contribute to a further stabilization of East-West relations. In the United Nations, in the Conference on D -armament, and in other multilateral disarmament efforts, significant progress h been made towards a chemical weapons ban. In an effort to conclude such a Comprehensive ban promptly, the countries concerned continued to negotiate at the Paris Conference last January and, again, at the International (? eminent-Indus try Conference against Chemical Weapons held this month in
Canberra. I express my high appreciation of the initiative towards the global elimination of chemical weapons outlined yesterday by President Bush. Encouraging, too, are the serious efforts that are continuing in the nuclear disarmament field in preparation for next year's review of the Treaty on the Non-proliferation of Mi clear Weapons.
Appropriate verification measures are essential to the attainment of effective arms control and disarmament, and in recent years greater ingenuity has been called for in this area. Pooling all of its technical capabilities, Japan is taking the initiative in the establishment of an international test verification network for the nuclear test ban. Also, it has drawn upon its position as a country having a sophisticated chemicals industry to make constructive proposals for the establishment of means of verification of a ban on chemical weapons.
Consistent with those disarmament efforts, Japan acted as host to the United Nations Conference on Disarmament Issues this April in Kyoto. The Conference was highly successful in contributing to an enhanced awareness of the need for an international nuclear test verification network and in reaffirming the complementary nature of United States-Soviet disarmament efforts and the multilateral disarmament efforts being made in the United Nations and other forums. Japan is second to none in the co-operation it extends to international efforts for arms control and disarmament in the United Nations and in the Geneva Conference on Disarmament.
To achieve the sustained prosperity of the international community, we must work for growth in developing countries. It is imperative that all countries co-operate by taking a global perspective. So far, Japan has systematically enhanced its overseas development assistance and contributed vigorously to supporting and strengthening the economic development and adjustment efforts of developing countries. At present, Japan is making a determined effort to meet its fourth mid-term target. At the same time, Japan decided this July to expand its programme of recycling no less than $US 30 billion over a three-year period starting in 1987, to become a programme of recycling at least $US 65 billion over a five-yea, period starting in 1987. Seeking to support the new strategy on the debt of developing countries, Japan is working to earmark a total of at least $US 10 billion of this enhanced capital recycling programs for untied capital support to countries eligible for this debt strategy.
Special consideration should be directed to the plight of the poorest countries in sub-Saharan Africa and elsewhere, given that they face increasingly harsh difficulties as a result, inter alia, of sluggish commodity markets, slow growth, trade deficits and snowballing debt. Japan has announced that, in addition to the total of approximately $us 500 million in non-project grant capital assistance that it is currently disbursing, it is prepared to provide a total of about 3US 600 million in the three-year period starting in 1990, to support the efforts of these countries to restructure their economies. At the same time, starting this fiscal year, Japan is taking additional measures and is implementing grant assistance for debt relief, on past yen credits extended to the least developed countries, of approximately $us 5.5 billion in principal.
I should like to emphasize the important role the United Nations and related organizations play in the development of developing countries, in addition to continuing its support for United Nations operational activities such as the United Nations Development Programme, Japan intends to take an active part in the special session of the General Assembly devoted to international economic co-operation, the second United Nations Conference on the Least Developed Countries and the preparations for an international development strategy for the fourth United Nations development decade, all of which are scheduled for next year.
Mankind is today at an epochal turning point. The invention of the steam engine in the late eighteenth century completely transformed the social and economic structures that had been developed through the course of human history. From the nineteenth century to the middle of the present century, the pace of technological advance accelerated with the development of synthetic chemicals and progress in nuclear engineering, petro-chemistry and materials and electronic engineering, and society rode an unbroken wave of development. Flushed with that success, we turned our gaze outward towards space, downward to develop the technology to explore the ocean floor and, finally, inward to biotechnology with its promise to unlock the secrets of life. At the same time, rapid advances in communications satellites have made possible the real-time exchange of information and image-reception everywhere, making the world a single informational global village.
These dramatic scientific and technological advances offer unlimited potential for the solution of the problems confronting mankind. If we are to realize that potential we must make constant progress in basic scientific fields. The promotion of joint international research through the exchange of scientists and the exchange and transfer of technology will be important in effectively mobilizing financial and human resources in those fields.  On the other hand, it has been demonstrated that if the dramatic expansion of economic activity which is an outgrowth of scientific advance were to proceed in a way that would destroy the balance in the planet's ecosystem the global damage weald be irrevocable,. In just these past 30 years - the blink of an eye in the vast continuum of history - during which mankind has ventured to the far reaches of space and has sought to explore the oceans- depths, there has been an ominous acceleration in the pace of environmental destruction. The health of the planet is gravely threatened by global warming, the destruction of the ozone layer, the depletion of tropical rain forests, acid rain and desertification. The global environmental problems that confront us today must be dealt with by the entire international community working together. Our generation has a solemn responsibility to preserve the natural beauty around us and rebuild a healthy global environment so as to secure the future of coming generations.
The protection of the natural environment so as to enable all people, regardless of where they live, to lead , comfortable and healthy life is a Prerequisite for the prosperity of the international community. The effects of such problems as environmental destruction, explosive population growth and natural disasters transcend national boundaries and, as problems common to all mankind, present a global challenge to the international community. This is an area where the united Nations, as the international community's most universal organization, must bring all its authority to bear.
Is it not incumbent upon the international commit, today to act quickly and in a concerted manner to take better care of our global environment so as to ensure the continued prosperity of our children and our children's children? Japan believes that should be done by adhering to the following four principles, first, preservation of the global environment while working to attain stable world economic growth; secondly, emphasis on the importance of scientific knowledge as fundamental to the protection of the global environment, thirdly, the imperative of a global response to problems* and, fourthly, due consideration of the situation of developing countries.
Japan has long focused its attention on environmental problems. In accordance with the principles I just outlined, and co-operating multilaterally and bilaterally, Japan intends to mobilize all its scientific and technical capabilities, its experience and its knowledge vigorously to address global environmental problems. As part of those efforts, Japan will continue to support the activities of such international organizations as the United Nations Environment Programme (UNEP) and the International Tropical Timber Organization and will aim to increase the aggregate sum of its official development assistance for environmental efforts to approximately 300 billion yen over the next three years.
Further, earlier this month Japan, in co-operation with UNEP, was host in Tokyo to a conference on the global environment. Constructive scientific discussions were held, and recommendations were formulated on the question of what to do about such atmospheric changes as global warming and on the relationship between development and the environment in developing countries. Among the results were the suggestion, made for the first time, of a maximum permissible limit on carbon dioxide emissions and recommendations on measures that both developed and developing countries should take. I believe those recommendations will serve as important guidelines for discussions at this session of the General Assembly and for international efforts prior to the 1992 United Nations conference on the environment and development. Japan, for its part, intends to take part seriously in those endeavours.
A variety of measures must be taken to protect the global environment, and a number of organizations within the United Nations system are implementing meaningful programmes. I believe these international efforts should be further Promoted in an efficient and well co-ordinated manner. Accordingly, I should like to propose that the General Assembly conduct in-depth discussions on measures to enable the United Nations to strengthen policy coordination on global environmental problems throughout the United Nations system. Mitigating the impact of natural disasters is another important objective in the overall effort to preserve the environment for life on this planet. As a country which has taken initiatives in this area, Japan feels particularly gratified that the International Decade for Natural Disaster Reduction will commence next year. Japan intends to extend technical cooperation and to assist in strengthening activities which would enhance public awareness with respect to the reduction of natural disasters. I should like to take this opportunity to appeal for active participation by all countries in co-operating in this important area.
Along with the preservation of the natural environment, it is important that we create and maintain a social climate in which people everywhere can live without fear, in which their basic rights and freedoms are guaranteed, and in which they can live in health and dignity. Consequently, the international community cannot but be very concerned about the continuing abuses of human rights and the outflows of refugees in every part of the world. The drug problem and international terrorism are likewise very serious international problems. The resolution of global humanitarian problems, the creation of a society respectful of human rights, and the establishment of truly universal values are precisely the global challenges for which the United Nations should mobilize the cooperation of its Member States and international organizations so it can play a more effective role. In the conviction that international co-operation is essential for the solution of the drug and other problems, Japan intends to participate vigorously in United Nations activities in those areas.
There has recently been a succession of landings by boat people on the shores of Japan, and, while it very much hopes that the Office of the United Nations High Commissioner for Refugees, other international agencies and the countries concerned can do something to resolve this problem, Japan will make available, to the best of its ability, financial co-operation, resettlement accommodations and other assistance consistent with its long-standing practices.
International co-operation in the medical field is likewise important if we are to create a society in which all people enjoy a healthy and rewarding life. Thanks to the efforts of the World Health Organization (WHO), and with the co-operation of every country, smallpox, that scourge of mankind, has been eradicated. And now the world-wide spread of acquired immunodeficiency syndrome (AIDS) clearly demonstrates once again that global co-operation is essential for the prevention and medical treatment of infectious diseases.
Japan has enriched the field of advanced medical technology, combining its knowledge of modern Western medicine with its experience with its own traditional medical science. It has also achieved a society whose members enjoy the greatest average longevity in the world. Japan intends to contribute its scientific know-how, information, technology and experience, both in the form of multilateral co-operation through WHO, the United Nations Children's Fund (UNICEF) and other organizations, and in the form of cooperative bilateral efforts in order to enhance co-operation in such areas as public hygiene, the prevention of epidemics, health education and dissemination of primary health care, as well as clinical medicine and research.
As we enter this age of dramatic change, it is only right that the focus and priorities of United Nations activities should likewise change. The goal of the administrative and fiscal reforms no, being pursued is to enable the United Nations to remake itself into a more effective Organization, one better able to respond to the changes in the international community, by moving away from issues that have lest their urgency and mobilizing its human and financial resources to meet the new global challenges. Thanks to the untiring efforts of the Secretary-General and everyone else concerned, the three-year programme for administrative and fiscal reform will be brought to a conclusion at the end of this year. 
But this should not be the end of our longer-term efforts to make the United Nations more effective and flexible. Any organization that hopes to avoid stagnation and gain resilience must continually strive for self-renewal. I believe that all Member states should give these efforts to re-invigorate the United Nations their total support. Japan has worked hard to build a country of peace and freedom, in keeping with the national goal of creating an international society in which people everywhere can live in peace, free from fear and want. The United Nations, indispensable as the only truly universal organization we have, has shown the way by illuminating the ideals of such a society. Yet it must be noted that even the United Nations, despite the expansion of its activities and its many achievements in, for example, humanitarian relief and operational activities since its founding in 1945, has at times been forced to retreat from these lofty ideals, at times appearing disengaged or powerless in the face of a difficult international situation. Nevertheless, the true worth of any  organization or agency is determined by the will and attitudes of its members.
In that sense the United Nations is an accurate reflection of the international community. It is the will and attitudes of its Member States that determine how the United Nations is utilized, whether it moves closer to its ideals of international peace and prosperity or is forced to lower its sights and retreat.
Emerging from a course of introspection and reforms upon which it embarked on the occasion of its fortieth anniversary, the United Nations today seems to be experiencing a renaissance as we approach the next half-century. As long as Member States make a determined effort through the United Nations, and strive to meet such urgent global challenges as attaining peace and making progress in disarmament, sustaining prosperity, resolving environmental problems and establishing a society in which human dignity is respected, then world-wide trust in the United Nations and expectations concerning its future role can only increase.
The United Nations has a major role to play and we, its Member States, have grave responsibilities to fulfil in ensuring the international community's stability and prosperity in the 1990s. Ever since becoming a Member, Japan has 
attached great importance to the United Nations. Its trust in the Organization is unwavering, and its expectations of the role it has to play remain undiminished. As a responsible member of the global community and as a staunch supporter of the international order, Japan is determined to do its utmost within the United Nations to create a world of peace and prosperity and an international community that is more just and more responsive to human needs.
